Birdsong, Judge.
The decision of this court in Holiday Inns, Inc. v. Page, 151 Ga. App. 55 (258 SE2d 909) having been reversed by the Supreme Court on certiorari, Page v. Holiday Inns, Inc., 245 Ga. 12, our decision is hereby vacated and the order of the trial court substituting and correcting nunc pro tunc as a clerical error the word "without” for the word "with” in the plaintiffs voluntary dismissal of his action is affirmed.

Order of the trial court affirmed.


Deen, C. J., Quillian, P. J., McMurray, P. J., Smith, Shulman, Banke, Carley and Sognier, JJ., concur.